RENDERED: SEPTEMBER 28, 2017
                                                            NOT TO BE PUBLISHED




                        ~Upumr ~fond nf ~~WW\ [A [L
                                      20 l 6-SC-000489-MR
                                                              [5) ffi\lr lE1ah/1; 1_, .
       confessing his guilt to the crimes charged in the present ~ase-first-degre.e

       sodomy, first-degree sexual abuse, and first-_degree rape. Bandy claims he

       wrote these letters only under pressure from another inmate and the alleged

       victim. The letters found their way into the hands of the Kentucky State Police,
         .         .

       who began investigating.

             During the investigation, Bandy again confessed to the crimes. Because

       of the police investigation, a grand jury indicted Bandy on muitiple counts of

       first-degree sodomy, first-degree sexual abuse, and first-degree rape.

             In addition to presenting the confession letters themselves, the

       Commonwealth presented _testimony at trial from the         vict~m    corroborating

       Bandy's   c~nfess_io~   a:Q.d from the officer responsible for the   ~nvestigation.


             Regarding the first issue on appeal, Bandy alleges that the trial court

       should have granted his motions for a directed verdict at the close of the.

       Commonwealth's case. Bandy made two motions for directed verdict at that

       time. His first motion for directed verdict included the following grounds:

             It's my position that if they [the Commonwealth] can't narrow a
             time down more than two years that's not sufficient to go to the
             jury on. The original indictment stated [the crime] happened
             between '94 and 2000. The-Commonwealth has moved to
             amend ... to say [the crime] happened between '96 and '98. My
             position is that if you can't narrow it down more than that it's
             insufficient to go to a jury.

       The Commonwealth does not dispute the preservation of this issue as to

       Bandy's first motion. Bandy's second motion for directed verdict induded the

       following grounds:

             ... Criminal Rufo 9.6 allows that if there is no evidence but a
             confession that's not sufficient to go forward. My motion for a
                                                    2
      directed verdict is along those lines~because absent his confession
      the victim in this case would have never been interviewed and
      there never would have been any other evidence.

The trial court denied both motions for directed verdict. The parties dispute the

preservation of the issue as to Bandy's second motion.

      Bandy testified in his own defense and countered the Commonwealth's

evidence by stating that he only confessed because he was coerced by another

inmate and by the victim herself. Bandy also elicited testimony from the victim

regarding a potential relationship between the victim's mother and the inmate

who allegedly coerced Bandy to confess.

      Defense counsel renewed the motiQns for directed verdict at the close of

all evidence, and the trial court denied both motions.

      Regarding the second issue·, Bandy alleges that the trial court erred when

it failed to read all the jury instructions t6 the jury. Both parties agree that the

trial cnurt did not read every jury instruction verbatim and that this issue is

unpreserved.

      The jury found Bandy guilty of three counts of first-degree sodomy, five

counts of first-degree sexual abuse, and one count of attempted first-degree

rape. The jury recommended a life sentence on the sodomy counts, ten years

on the sexual-abuse counts, and twenty years on the attempted rape, which

the trial court followed, sentencing accordingly. This appeal followed.




                                          3
                                       II. ANALYSIS

        A. Standard of Review

          The standard of review for each issue depends on the preservation of

    them. The Commonwealth does not dispute the preservation of Bandy's first

    motio:r:i for a directed verdict. "On appellate review, the test of a directed verdict

    is, if under the evidence as a whole,. it would be   ~learly   unreasonable for a jury
                              )
    to find guilt, only then the defendant is entitled to a directed verdict of

    acquittal. "2

           The parties dispute the preservation of Bandy's second motion for a
                                          ,)

                    I                              *
    directed verdict. If the issue is preserved, this Court will apply the Benham

    standard. If the issue is unpreservedr this Court will only reverse the trial

    court's ruling if affirmi.ng would result in palpable error.3 Palpable error

    requires a showing that the alleged error affected the "substantial rights" of a

    defendant, when~ relief may be granted "upon a determinatjon that manifest

    injustite has resulted from the error." 4 To find that "manifest injustice has

    resulted from the error," this Court must conclude that the error so seriously

    affected the fairness, integrity, or public reputation of the proceeding as to    b~


/
    "shocking or jurisprudentially intolerable. "5




    2 Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991) (citing Commonwealth v.
    Sawhill, 660 S.W.2d 3, 5 (Ky. 1983) (quoting Trowel v. Commonwealth, 550 S.W.2d
    530,533(Ky. 1977)).
    3 Kentucky Rule.of Criminal Procedur~ (RCr) 10.26.
    4 Id.

    s Martin v. Commonwealth, 207 S.W.3d 1, 4 (Ky:2006).
                                               4
       The Commonwealth argues that Bandy's second motion is not specific

 epough to preserve this issue. We think Bandy's motion is specific enough to

 have alerted the trial court to the issue raised and thus specific enough to have

 preserved the issue for appellate review. Regardless of which standard is

 applied, however, the conclusion is the same, as we will show.
                                                                                          )
       Both parties   ~gree   that Bandy did not pres·erve the jury .instruction issue.

 Thus, the standard of review for this issue is palpable error.

     B. Handy's Motions for Directed Verdict.
                                                   /
        1. Motion Alleging_ Unspecified Time Period.
       On the charges of first-degree sodomy, first-degree sexual abuse, and

 attempted first-degree rape, a consistent element in these offenses is that the

 victim be less than 12-years-old.6 "In a felony case, the failure to prove the

 specific date of the offense is·of no consequence unless time is a material

 ingredient of the offense."7 "[A] child victim's inabilitY to give specific times and

 dates in a child sex abuse case does not render the evidence insufficient to

 support a conviction as long as the date of the offense is not a necessary

 element." 8 According to these rules, the prosecution must prove beyond a

. reasonable doubt that the victim was less than twelve:..years-old at the time of

 the alleged crimes bu:t does not have to prove a specific date of the events.




 6 KRS 510.070(1)(b); KRS 510.040(1)(b); KRS 510. l 10(b)(2):
 1 Stringer v. Commonwealth, 956 S.W.2d 883, 886 (Ky. 1997). (citing Peyton v.
 Commonwealth, 157 S.W.2d 106 (Ky. 1941)).
 s Dunn v. Commonwealth, 360 S.W.3d 751, 761 (Ky. 2012) (citing Stringe·r, 956 S.W.2d
 at 885-86).
                                             5
        Bandy essentially asks this Court to require·more certainty in the time-

 frame evidence presented by the Commonwealth as to when the crimes

 occurred. No case in Kentucky has held to require exact specificity in

 pinpointing the dates of the alleged crime; in fact, Kentucky cases state the

 opposite.9 "In each of those cases, the victims described a distinct factual basis

 for each separate charge so that the jury could      de~ermine   in each instance

 whether a separate criminal offense had been committed."10 "Discrepancies in

 the victim's testi.mony are matters of credibility going to the weight to be given
       '·                         I

 by the jury to the child's testimony." 11

        Taking these rules together; it is the jury's prerogative to decide whether
                      .,
 a more certain time period is required for a conviction. Our job is to decide "if

 under the evidence as a whole, it would be clearly unreasonable· for a jury to

 find guilt, only then the defendant is· entitled to a directed verdict of

 acquittal." 12

        The Commonwealth's evidence included the victim's testimony as to

 Bandy's alleged crimes, confession letters written by Bandy, and testimony by



· 9Farler v. Commonwealth, 880 S.W.882, 886 (Ky. App. 1994) ("it was not necessary
 that [juvenile .victim] give specific dates that the offenses occurred"); Garrett v.
 Commonwealth, 48 S.W.3d 6, 9 (Ky. 2001) ("It would be wholly unreasonable to expect
 a child of such
              .   tender years
                             . to remember specific dates, especially given the long .time
 period over which the abuse occurred."); Miller v. Commonwealth, 77 S.W.3d 566, 576
 (Ky. 2002) ("[P]roof of the precise dates ·on which the offenses were committed is not
 required of a child sexual abuse victim where the evidence is 'ample to separately
 identify the various offenses charged. m) (quoting Hampton v. Commonwealth, 666
S.W.2d 737 (Ky. 1984).
 10 Miller, 77 S.W.3d at 576.
 11 Garrett, 48 S.W.3d at 10.
 12 Benham, 816 S.W.2d at 187 (citing Sawhill, 660 S.W.2d at 5) (quoting Trowel, 550
S.W.2d at 533).           .
                                             6
                    ~          .                                '
an officer who interviewed Bandy during which Bandy confessed to the crimes

again, all confirming a time period when the victim was under the age of

twelve. Bandy's evidence included Bandy's testimony denying the alleged

. crimes, wit5 explanations. Consjderirtg this evidence, having heard both sides,

it would not be unreasonable for a jury to find that the victim was under the

age of twelve during the commission of the alleged crimes, and thus we affirm

the trial court's decision to deny Bandy~s first motion for a· directed verdict.

          2. Motion Alleging Insufficient Evidence.
          A question exists as to the correct applicable standard of review for this
                           .       )          .            .


motion. But under either standard, Bandy's appeal fails. TJ;le alleged

preservation issue notwithstanding, Bandy argues that the trial court should

have generally granted Bandy's motion for a directed verdict, in addition to

specifically granting Bandy's motion for a directed verdict regarding jury

instructions six, ten, and eleven. Bandy's entire argument ·on this issue rests

on the Commonwealth's alleged violation of RCr 9.60.

          As RCr 9.60 states, "A confession of a defendant, unless made in open

court, will not warrant a conviction unless accompanied by other proof that

such an offense was committed."13 "Criminal Rule 9.60 precludes the
                                                      -                 '    '

conviction ofa defendant solely on the basis of his own uncorroborated out-of-

court statements. But the r:equirement of corroboration relates only to proof

that a crime      ~as   ·committed, not to whether the defendant committed it." 14
                                                                    '



13    RCr 9.60.
 14  Lofthouse v. Commonwealth, 13 S.W.3d 236, 242 (Ky. 2000) (citing Commonwealth
- v. Karnes, 849 S.W.2d 539 (Ky. 1993)).
                                                  7
"Once. the corpus delictilS has been established, the fact that the defendant

committed the crime can be proven entirely by his own confession."16 "... [T]he          /



corroborative evidence need not be such that, independent of the confession,

would prove the corpus delicti beyond a reasonable doubt; and proof of the

corpus delicti may be established by considering the confession as well as the

corroborating evidence." 17 "[EJven if the circumstantial evidence in a case

standing alone would not suffice to prove guilt beyond a reasonable doubt, it

can suffice to corroborate an out-of-court confession." 18

      In this case, the Commonwealth did establish the corpus delicti through

the victim's testimony and through the official investigation. Coupled with this

corroborating evidence, Bandy's confessions confirmed that he, in fact,

·committed the crime. So because the Commonwealth did meet RCr 9.60 and

Lofthouse's sta9dards, no trial court error can be found.

          Specifically, regarding jury instructions six, ten, and eleven, Bandy

additionally argues that the victim's testimony was not specific enough for a

reasonable juror to conclude Bandy was guilty of the crimes specified in these

instructions, which include first-degree sexual abuse of a victim under the age

of twelve aIJ.d first-degree rape of a victim under the age of twelve. This·

argument is without merit because the victim testified in detail to countless



1s ~The  fact o_! a crime having been actually committed." Corpus Delicti, Black's Law
Dictionary (6th ed. 1994).
16 Id. (citing Dolan v. Commonwealth; 468 S.W.2d 277 (Ky. 1971)).
11 Id. (citing Blades v. Commonwealth, 957 S.W.2d 246, 250 (Ky. 1997)).
1s W.D.B. v. Commonwealth, 246 S.W.3d 448, 455 (Ky. 2007) (citing Blades, 957
S.W.2d at 250).
                                            8
                                                                                            .   l




instances of abuse, supported by the .official investigation. This evidence.

corroborates Bandy's confessions. Again, because the Commonwealth did meet

RCr.9.60 and Lofthouse's standards, no trial·court error can be found.

           We affirm the trial court's, denial of Bandy's second motion for directed

verdict.

         C. Failure to. Fully R~ad Jury Instructions

           Kentucky Rule of Criminal Procedure 9.54(1) states:

           It shall be the duty of the court to instruct the jury in writing on~
             the law of the case, which instructions shall be read to the jury
           . prior to the closing summations of counsel. These r~quirements
             may not be waived except by agreement of both the defense an,d
             the prosecution.19                        ·

            Kentucky Rule of Criminal Procedure 9.54(2) states:

            No party .may assign as error the giving or the failure to give an
            instruction unless the party's position has been fai:ily and
            adequately presented to the trial judge by an offered instruction or
            by motion, or unless the party makes objection before the court
            instructs the jury, stating specifically the matter to which the party
          · objects and the ground
                              I
                                     or grounds
                                     .       .
                                                  of the objection.2°

"Failure to comply with subsection (2) of RCr 9.54 J::t.as been consistently held to

    prohibit review of alleged error ir:i instructions because of the failure to properly

.
    preserve
           .J
              the claimed error. "21

            Simply stated, Bandy did not comply withRCr 9.54(2). Bandy never

    made an opjection to the content of the instructions, nor did he object to the

    trial court's method of\reading the instructions to the jury. Stated differently,


    19 RCr 9 ..54(1).
    20 RCr 9.54(2).                          .
    21 Gibbs v. Commonwealth, 208 S.W.3d 848,.853 (Ky. 2006), overruled on other
    grounds by Padgett v. Commonwealth, 312 S.W.3d 336 (Ky. 2010).
                                              9
                                         '
Bandy n·ever fairly ·and adequately presented this alleged failure to the trial

court by an offered instruction or by motion, nor did he make an objection

before the court instructed the jury. RCr 9.54(2) statutorily mandates the

denial of review of an issue that does not comply with its terms. So, we affirm

the trial court on this issue.

                                  III.       CONCLUSION.

      · Holding that no error occurred both in the denial of Bandy's motions for

directed verdict and in the jury instruction reading, we affirm the judgment.



Minton, C.J.; Cunningham, Hughes, Keller, VanMeter, Venters and Wright, JJ.,
                  I

sitting.   Minton~·   C.J.: Cunningham, Keller, VanMeter, Venters arid Wright, JJ.,

concur. Hughes, J., concurs in result only.



COUNSEL FOR APPELLANT:

John Gerhart Landon
Assistant Eublic Advocate


COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Joseph A. Beckett
Assistant Attorney General




                                             10.